Citation Nr: 1118497	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-27 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran (the Appellant or Claimant) served on active duty from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran did not request a hearing before the Board.  
 

FINDINGS OF FACT

1.  The Veteran was exposed to loud noise of rifle fire during basic training in service.

2.  The Veteran did not experience chronic hearing loss symptomatology during service.

3.  The Veteran did not experience continuous hearing loss symptomatology after service.

4.  The Veteran has current hearing loss disability in the left and right ears.

5.  The Veteran's current bilateral hearing loss disability is not related to service.  

6.  The Veteran did not experience chronic tinnitus symptomatology during service.

7.  The Veteran did not experience continuous tinnitus symptomatology after service.

8.  The Veteran's current tinnitus disorder is not related to service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred during active service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  A tinnitus disability was not incurred during active service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in December 2008 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and information regarding the assignment of ratings and effective dates required by Dingess.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service and VA treatment records to assist the Veteran with the claims.  In December 2009, the RO provided the Veteran with a VA audiology examination to determine the natures and etiologies of the claimed disorders.  As this examination report was written after an interview with the Veteran, a review of the claims file, and contained medical opinions, based upon clinical evidence and other bases, indicating the nature and etiologies of the Veteran's claimed disabilities, the December 2009 VA examination report is adequate for adjudication purposes, and there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, 38 C.F.R. § 3.385 defines when impaired hearing will be considered a "disability" for the purposes of applying the laws administered by VA.  That regulatory section provides that hearing loss will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Service connection may be granted for certain chronic diseases, to include sensorineural hearing loss, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran essentially contends that, due to in-service exposure to loud noises during basic training, he developed bilateral hearing loss and tinnitus.  After a review of all the evidence of record, lay and medical, the Board finds that a preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus.

The Board finds that the Veteran was exposed to loud noise of rifle fire during basic training in service.  At the VA examination, the Veteran reported experiencing loud noise while undergoing basic training at the rifle range, where he was exposed to the sounds of gunfire.  As the Veteran's military occupational specialty (MOS) was one of a field audio specialist, he stated that he laid telephone lines for howitzers, and that hearing protection was not available.  
The Board finds that the Veteran did not experience chronic hearing loss or tinnitus symptomatology during service.  Reviewing the evidence of record, the Veteran's service treatment records contain no notation indicating diagnosis or treatment for either hearing loss or tinnitus.  In a March 1961 service entrance examination report, the service examiner noted that the Veteran's hearing was normal on a "whisper" test.  In a July 1962 service discharge medical examination report, the service examiner noted that the Veteran had normal hearing.  In a contemporaneous July 1962 report of his medical history, the Veteran specifically denied any ear trouble.  

In fact, during the pendency of this appeal, the Veteran has not claimed to have experienced chronic hearing loss or tinnitus symptomatology during service.  On his November 2008 claim for service benefits, the Veteran did not report a date of onset for either hearing loss or tinnitus; however, in a December 2009 VA medical examination report, the Veteran claimed that he had experienced hearing loss and tinnitus symptomatology for only the past 20 years.  As treatment records contain no complaints or finding of hearing loss or tinnitus during service, and the Veteran does not claim to have experienced any symptomatology of the aforementioned disorders during service, the Board finds that the Veteran did not experience chronic hearing loss or tinnitus symptomatology during service.  

The Board finds that the Veteran has not experienced continuous hearing loss or tinnitus symptomatology since discharge.  The record contains no treatment records indicating diagnosis or complaint of hearing loss or tinnitus prior to the November 2008 filing of this claim.  As noted above, in the December 2009 VA audiology examination report, the Veteran reported only experiencing hearing loss and tinnitus symptomatology for approximately the previous 20 years.  As the Veteran was discharged from service approximately 47 years prior, the Board must find that the Veteran has not experienced continuous hearing loss symptomatology since discharge from service.  The Veteran also sustained post-service noise exposure while working for the telephone company as a lineman for 40 years and during recreational hunting.

The evidence shows that the Veteran has hearing loss disability for VA disability compensation purposes in the left and right ears.  See 38 C.F.R. § 3.385.  The December 2009 VA audiology examination report reflects audiometric testing thresholds that meet the definition of hearing loss disability for each ear.

Finally, the Board finds that the weight of the evidence demonstrates that the Veteran's current hearing loss disability is not related to service.  In the December VA 2009 audiology examination report, the Veteran reported experiencing loud noise while undergoing basic training at the rifle range, where he was exposed to the sounds of gunfire.  As the Veteran's military occupational specialty (MOS) was one of a field audio specialist, he stated that he laid telephone lines for howitzers.  He stated that, during service, hearing protection was not available.  After service, he worked for the telephone company as a lineman for 40 years following separation.  For recreation, he went rabbit hunting for one to two seasons with his father-in-law.

After audiology testing, the December 2009 VA examiner diagnosed moderate high frequency sensorineural hearing loss bilaterally.  In reviewing the Veteran's claims file, the examiner noted that the Veteran's hearing was listed as normal at both service entrance and discharge, the Veteran did not serve in actual combat and the Veteran's only noise exposure reportedly was on the rifle ranges during basic training.  The VA examiner accurately noted that the record contained no complaints of hearing loss or tinnitus during service.  The VA examiner's opinion was that it was not at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus were related to service.  Considering the examiner's review of the claims file, the interview with the Veteran, and the analysis based upon clinical findings in the file, the Board finds that the December 2009 VA audiology examination report has probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to the Veteran's medical records). 

As the preponderance of evidence weighs against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant").


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


